Case 2:18-cv-00203-WHW-CLW Document 29 Filed 01/25/19 Page 1 of 2 PageID: 213



 Patrick J. Cerillo, Esq.
 Patrick J. Cerillo, LLC
 4 Walter E. Foran Blvd., Suite 402
 Flemington, NJ 08822
 Attorney ID No. 01481-1980
 T: (908) 284-0997
 F: (908) 284-0915
 pjcerillolaw@comcast.net
 Attorneys for Plaintiff

                    1UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


  MALIBU MEDIA, LLC,
                                               Case No. 2:18-cv-00203-WHW-CLW
                     Plaintiff,

  v.

  CHRISTOS KAMBANIS,

                     Defendant.



              STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff Malibu Media, LLC and Defendant Christos Kambanis, subscriber

 assigned IP address 69.117.41.213, through their undersigned counsel and pursuant

 to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate

 that all claims asserted against each other in this matter are hereby dismissed with

 prejudice.




                                          1
Case 2:18-cv-00203-WHW-CLW Document 29 Filed 01/25/19 Page 2 of 2 PageID: 214



       WHEREFORE, Plaintiff and Defendant, Christos Kambanis respectfully

 request that this Court enter an order dismissing with prejudice all Plaintiff’s and

 Defendant’s claims against each other, with each party to bear its own attorneys’

 fees and costs.


 Respectfully submitted,



        /s/ Patrick J. Cerillo____                /s/ Christos Kambanis
        Patrick J. Cerillo, Esq.                  Christos Kambanis
        Patrick J. Cerillo, LLC                   P.O. Box 74
        4 Walter E. Foran Blvd., Suite            Closter, NJ 07624
        402                                       Tel: (201) 660-3638
        Flemington, NJ 08822                      Christos.kambanis@gmail.
        Tel: (908) 284-0997                       com
        Email:                                    Defendant
        pjcerillolaw@comcast.net
        Attorney for Plaintiff




                           CERTIFICATE OF SERVICE

       I hereby certify that on January 25
                                         __, 2019 I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF and that service was
 perfected on all counsel of record and interested parties through this system.


                                              By: /s/ Patrick J. Cerillo
                                                Patrick J. Cerillo, Esq.




                                          2
